Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered December 15, 1987, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We reject the defendant’s claim that the court should have dismissed the indictment on the ground that he was denied due process by the delay in commencing the action. Although the 38-month preindictment delay was substantial, and to some extent unnecessary, the severity of the underlying offense and the lack of any prejudice to the defendant indicate that he was not denied due process (see, People v Singer, 44 NY2d 241; People v LaRocca, 172 AD2d 628; People v Angrisani, 160 AD2d 713; People v Brown, 124 AD2d 667).
In addition, we find that the defendant received his agreed upon sentence and therefore cannot now be heard to complain (see, People v Kazepis, 101 AD2d 816). Kooper, J. P., Harwood, Rosenblatt and Ritter, JJ., concur.